DETAILED ACTION

Status of Claims
Claims 1-7, 31-34 is/are pending.
Claims 1-7, 31-34 is/are rejected.
Claim 8-30 is/are cancelled in the Claim Amendment filed 10/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13/470,681 and 15/476,655 and 16/835,101 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
 	The originally filed disclosures of Application Nos. 13/470,681 (filed 05/14/2012) and 15/476,655 (filed 03/31/2017) and 16/835,101 (filed 03/30/2020) only provides support for: 
(1) layers as a whole having specific physical properties (e.g., flexural modulus, elongation at break, etc.);

(2) layers as a whole having elastic modulus which are greater than the elastic modulus of other layers as a whole.

However, the originally filed disclosures of Application Nos. 13/470,681 and 15/476,655 and 16/835,101 do NOT provide support for:
(1) polymers themselves (e.g., copolyesters; thermoplastic polyurethane elastomers) having specific physical properties (e.g., flexural modulus, elongation at break, etc.);

(2) polymers themselves (e.g., copolyesters) having an elastic modulus which are greater than the elastic modulus of other polymers. (e.g., thermoplastic polyurethane elastomers).

Since in the originally filed claims, a layer as a whole can contain other components other than the recited polymer, this means that the recited polymer in said layer does not inherently have the same physical properties as the layer as a whole. Similarly, the recited polymer in said layer does not inherently have the same elastic modulus as the layer as a whole.
 	Application 17/553,590 (filed 12/16/2021) provides support for: (1) polymers having specific physical properties; and (2) polymers having an elastic modulus which is greater than the elastic modulus of other polymers. However, Application 17/553,590 does not provide support for thermoplastic polyurethane elastomers having a flexural modulus of greater than 35,000 psi.
	Therefore, since the language of the present claims requires the polymers themselves to have specific physical properties and elastic modulus values, claims 1-7, 31-34 have an effective priority date of 07/06/2022.
 	However, if the language of the present claims is amended to require the layers as a whole to have specific physical properties and elastic modulus values, claims 1-7, 31-34 could have an effective filing date of 05/14/2012.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 31-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The disclosure as originally filed fails to provide support for requiring: (i) polymers themselves (e.g., copolyesters; thermoplastic polyurethane elastomers) having specific physical properties (e.g., flexural modulus, elongation at break, etc.); and (2) polymers themselves (e.g., copolyesters) having an elastic modulus which are greater than the elastic modulus of other polymers. (e.g., thermoplastic polyurethane elastomers).
	The disclosure as originally filed (including parent Application Nos. 13/470,681 (filed 05/14/2012) and 15/476,655 (filed 03/31/2017) and 16/835,101 (filed 03/30/2020)) only discloses layers as a whole having specific physical properties or differences in elastic modulus.  While parent Application 17/553,590 (filed 12/16/2021) provides support for: (1) polymers having specific physical properties; and (2) polymers having an elastic modulus which is greater than the elastic modulus of other polymers, parent Application 17/553,590 does not provide support for thermoplastic polyurethane elastomers having a flexural modulus of greater than 35,000 psi.
 	Therefore, the Claim Amendments filed 10/27/2022 introduce new matter not supported by the disclosure as originally filed (since previously, it is unclear whether: (i) the recited physical properties were required to be the physical properties of the polymers themselves; or (ii) the recited physical properties were required to be the physical properties of the layers as a whole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 08/26/2022 have been withdrawn in view of the Claim Amendments filed 10/27/2022.
 	However, the Claim Amendments filed 10/27/2022 necessitate new ground(s) of rejection based on under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the present Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2022 disclaiming the terminal portion of the statutory term which would extend beyond the expiration date of U.S. Patent Nos. 9,544,691 and 9,655,693 and 10,052,176 and 10,973,613 and 11,154,384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 10/27/2022 disclaiming the terminal portion of the statutory term which would extend beyond the expiration date of any patents granted on U.S. Applications Nos. 16/043,065 and 16/264,420 and 16/382,918 and 17,553,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double patenting rejections based on U.S. Patent Nos. 9,655,691 (LI ET AL) or 9,655,693 (LI ET AL) or 10,052,176 (LI ET AL) or 10,973,613 (LI ET AL) or 11,154,384 (LI ET AL) in the previous Office Action mailed 10/27/2022 have been withdrawn in view of the Terminal Disclaimers filed 10/27/2022.

The provisional nonstatutory double patenting rejections based on copending Application Nos. 16/043,065 (US 2019/0183611) (LI ET AL) or 16/264,420 (U.S. 2019/0159870) (LI ET AL) or 16/382,918 (US 2019/0231484) (LI ET AL) or Application No. 17/553,590 (LI ET AL) in the previous Office Action mailed 10/27/2022 have been withdrawn in view of the Terminal Disclaimers filed 10/27/2022. 

*     *     *

Claims 1-7, 31-34 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
  	• claims 1-30 of copending Application No. 17/902,445 (LI ET AL);
 	in view of TADROS ET AL (US 2005/0100853),
	and in view of DESIMONE ET AL (US 2006/0078841).
 	The above copending Application claims a dental appliance comprising a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• a second layer comprising a thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “second layer”), wherein the first soft outer layer has physical properties (e.g., hardness, elongation at break, tensile strength, etc.) as recited in present application claims 1, 31-32, etc.;

• a first layer comprising a copolyester (corresponding to the recited “first layer”), wherein the first layer has physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 33, etc.;

• a third layer comprising a copolyester (corresponding to the recited “third layer”);

• a fourth layer comprising thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “fourth layer”);

wherein the copolyester of at least the first layer has an elastic modulus which is greater than the thermoplastic polyurethane elastomer in the soft outer polymer layers.
Features not explicitly claimed in the above U.S. copending Application are known in the prior art.
TADROS ET AL ‘853 discloses that it is well known in the art to form dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first elastomer layer (e.g., containing polyurethane elastomer);

• a copolyester layer (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second elastomer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
Regarding claims 1-7, 31-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer sheet comprising soft outer layers containing TPU elastomer on both sides of a hard inner layer containing copolyester as claimed in copending Application No. 17/553,590 in a known dental appliance production method as disclosed in TADROS ET AL ‘853 in order to produce useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Further regarding claims 3-7, one of ordinary skill in the art would have used two copolyester sub-layers to form the hard inner layer in the multilayer materials claimed in copending Application No. 17/553,590 in order to optimize the strength, thermoforming properties, and/or rigidity (or flexibility) of the dental appliance for specific applications and/or usage conditions.
Further regarding claims 1-2, 31-33, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials as claimed in copending Application No. 17/902,445 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claims 1-2, 33, one of ordinary skill in the art would have utilize known, commercially available copolyester materials having physical properties as recited in application claims 1-2, 33 as disclosed in DESIMONE ET AL ‘841 in the hard layer(s) in the multilayer materials as claimed in copending Application No. 17/902,445 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claim 1, one of ordinary skill in the art would have selected the stiffness and/or flexibility (as reflected by the flexural modulus) of the thermoplastic polyurethane elastomer in at least the first layer in the multilayer materials as claimed in copending Application No. 17/902,445 in order to obtain the desired comfort and/or repositioning force for specific applications.
Further regarding claim 1, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claim 34, one of ordinary skill in the art would have selected the relative thicknesses of the first layer and second layers in the multilayer materials as claimed in copending Application No. 17/902,445 in order to obtain a desirable compromise between patient comfort (as provided by softer outer layers) and repositioning force (as provided by stiffer inner layers).
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejections under 35 U.S.C. 103 as being unpatentable based on TADROS ET AL (US 2005/0100853), and citing WHEELER, deceased ET AL (US 5,335,675) has been withdrawn in view of Applicant’s arguments presented in the Interview on 10/20/2022 and in Applicant’s arguments filed 10/27/2022.
 	WHEELER, deceased ET AL ‘675 does not provide adequately specific teachings or suggestions with respect to the application of the disclosed polyurethane elastomers in dental applications.

Response to Arguments
Applicant’s arguments filed 10/27/2022 with respect to the nonstatutory double patent rejections and provisional nonstatutory double patent rejections rejection(s) in the previous Office Action mailed 08/26/2022 have been fully considered and are persuasive in the Terminal Disclaimers filed 10/27/2022.

Applicant’s arguments filed 10/27/2022 and Applicant’s arguments presented during the Interview on 10/20/2022 with respect to the rejections under 35 U.S.C. 103 based on TADROS ET AL (US 2005/0100853) and citing WHEELER, deceased ET AL (US 5,335,675) have been fully considered and are persuasive.  
 	WHEELER, deceased ET AL ‘675 does not provide adequately specific teachings or suggestions with respect to the application of the disclosed polyurethane elastomers in dental applications.
 	However, upon further consideration, the present Office Action contains new ground(s) of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (new matter) in view of the Claim Amendments filed 10/27/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 20, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787